NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 19, 2021 *
                                 Decided May 19, 2021

                                        Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         DIANE P. WOOD, Circuit Judge

No. 20-2398

MICHAEL VAN CASTER,                              Appeal from the United States District Court
    Plaintiff-Appellant,                         for the Western District of Wisconsin.

      v.                                         No. 18-cv-845-jdp

RANDALL HEPP, et al.,                            James D. Peterson,
    Defendants-Appellees.                        Chief Judge.



                                       ORDER

       Michael Van Caster, a Wisconsin prisoner suffering gastrointestinal and kidney
ailments, appeals the entry of summary judgment on his constitutional claims against
staff members at Fox Lake Correctional Institution. He contends principally that
medical staff were deliberately indifferent to his medical needs. Because no reasonable
jury could find that the defendants consciously disregarded these needs, we affirm.


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2398                                                                  Page 2

       Before entering the state prison system, Van Caster had been diagnosed with
diverticulosis (bulging intestinal pouches). At Fox Lake, he has suffered gastrointestinal
symptoms, including diarrhea, constipation, blood in his stool and urine, nausea, and
abdominal pain. Between 2016 and 2018, he underwent numerous tests (a colonoscopy,
CT scans, x-rays, an ultrasound, and blood tests), saw several outside specialists,
(including a gastroenterologist and dietician), was prescribed multiple medications, and
underwent several bowel purges. Medical staff also counseled him on behavioral
changes, such as his sleep schedule, exercise regimen, and dietary choices—none of
which resolved his symptoms. He was diagnosed with irritable bowel syndrome,
diverticulitis (inflammation of the intestinal pouches), and kidney cysts.

       Van Caster, who maintains that he was in good health before his incarceration,
attributes his symptoms to “contaminants in [the] water” at Fox Lake. In 2017, he joined
an unsuccessful Eighth Amendment suit brought by inmates at Fox Lake over the safety
and quality of the drinking water at the facility. See Stapleton v. Carr, 438 F. Supp. 3d
925, 928 (W.D. Wis. 2020). In 2018, he filed three grievances against prison medical staff,
alleging that they were hostile toward him and failed to provide the care necessary to
resolve, rather than just manage, his symptoms. In response to one grievance, the prison
changed his doctor, but dismissed his other grievances based on appointments already
scheduled for him with outside specialists.

        Van Caster then brought this suit under 42 U.S.C. § 1983, asserting that prison
staff failed to treat his gastrointestinal and kidney conditions, ignored grievances
related to his medical treatment, and destroyed or refused to forward his legal mail.

       The district court granted the defendants’ motion for summary judgment.
Regarding Van Caster’s gastrointestinal symptoms, the court ruled that the totality of
the evidence would not permit a reasonable jury to find that prison staff either
consciously ignored his serious medical needs or treated him in a manner well outside
the scope of accepted medical practice. The court deemed reasonable the treatment
decisions (involving a wide range of medications, as well as bowel purges, and
counseling about diet, liquid intake, and exercise), which had been reinstated by a
University of Wisconsin specialist-nurse practitioner after being cancelled in 2018. As
for the decision merely to monitor his kidney cysts and blood in his urine, the court
similarly found that no jury could find deliberate indifference. Even if his treating nurse
negligently failed to order further tests after blood was found in his urine, there was no
evidence that her inaction was deliberate (indeed, the CT scan showed that the cysts
were benign, and Van Caster’s symptoms did not worsen). Finally, with regard to his
No. 20-2398                                                                   Page 3

claim that prison officials interfered with his access to the courts, the court found no
evidence to suggest that prison officials mishandled his grievances or destroyed his
legal mail.

       On appeal Van Caster maintains that prison medical staff were deliberately
indifferent to his serious medical needs because they persisted in an ineffective course
of treatment. In his view, more should have been done to find the causes of his
conditions—through further testing and surgery—rather than just managing his chronic
symptoms.

       The district court appropriately ruled that no reasonable jury could conclude that
the prison staff acted with deliberate indifference. As the court explained, the record
does not permit an inference that medical staff either purposefully ignored Van Caster’s
needs or administered blatantly inappropriate care. See Peterson v. Wexford Health
Sources, Inc., 986 F.3d 746, 752 (7th Cir. 2021); Lockett v. Bonson, 937 F.3d 1016, 1023
(7th Cir. 2019). The various therapeutic approaches taken in 2016 and 2017 by his
medical providers may not have resolved his chronic gastrointestinal ailments, but they
did not reflect an “absence of professional judgment.” Peterson, 986 F.3d at 752.
Van Caster contends that medical staff used “the same repeated treatment plan,” but in
2018 he was assigned a new doctor, who canceled many of his prescriptions, ordered
testing that confirmed the earlier diagnoses of IBS and diverticulitis, and adjusted his
treatment by prescribing several laxatives to be used in combination. Van Caster’s
disagreement with this course of treatment is insufficient, by itself, to establish an
Eighth Amendment violation. Lockett, 937 F.3d at 1023–24.

        As for the monitoring of Van Caster’s kidney cysts and the presence of blood in
his urine, the district court also appropriately determined that deliberate indifference
could not be inferred. Van Caster has not identified any evidence in the record to
suggest that the decision to monitor the cysts and his symptoms shows conscious
disregard for his serious medical needs. He says that medical staff “conducted no
follow up,” but the record reflects that his CT scan showed no need for treatment at the
time, that his symptoms were not severe and had not worsened, that his urine tested
normal twice in the following months, and that there were no warning signs of infection
or inflammation that called for treatment.

       Finally, Van Caster continues to assert that at least one of the defendants
destroyed or refused to forward his legal mail—specifically mail in which he attempted
to recruit counsel for the underlying suit. But he points to nothing in the record to
No. 20-2398                                                                   Page 4

support this assertion, let alone show how he was prejudiced in a pending legal
proceeding. See Devbrow v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013) (citing Lewis v.
Casey, 518 U.S. 343, 348 (1996)). In any event, he is not entitled to the appointment of
counsel in a federal civil suit. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014).

                                                                               AFFIRMED